DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-8 and 13-17) in the reply filed on 4/23/2021 is acknowledged.
Claims 9-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4/23/2021.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDS) submitted before the mailing date of the instant action are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Objections
Claims 6 and 14-17 are objected to because of the following informalities:
On line 5 of claim 6, “the protrusion” should read “the at least one protrusion” to provide a proper antecedent reference.
On line 5 of claim 6, “the cut-out” should read “the at least one cut-out” to provide a proper antecedent reference.
On line 2 of claim 14, “the device” should read “the drug delivery device” to provide a proper antecedent reference.
On line 4 of claim 14, “the ratchet feature” should read “the at least one ratchet feature” to provide a proper antecedent reference.
On line 5 of claim 14, “the sleeve” should read “the rotatable sleeve” to provide a proper antecedent reference.
On line 4 of claim 15, “the device” should read “the drug delivery device” to provide a proper antecedent reference.
On line 4 of claim 16, “the device” should read “the drug delivery device” to provide a proper antecedent reference.
On line 4 of claim 17, “the device” should read “the drug delivery device” to provide a proper antecedent reference.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: at least one grip feature in claim 7, at least one mating grip feature in claim 7, and drive mechanism in claims 15-17.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Denning et al. (US 2014/0074023; hereafter Denning).
In regard to claim 1, Denning discloses a button (24, 26, 28) for setting and dispensing a dose of a drug from a drug delivery device (italicized language is interpreted as functional limitations), the button comprising: a plastic component (24; see par. [0242]); and a metal component (26; see par. [0242]), wherein the plastic component is at least partly received by the metal component (clearly shown in Figure 10), and wherein the metal component (26) is configured to be manipulated by a user 
In regard to claim 2, Denning discloses wherein the metal component comprises an aperture (crimp 26 includes an opening at the top for receiving 24 and an opening at the bottom for receiving 28) for receiving the plastic component (24, 28), and wherein a diameter of the aperture is smaller than a maximum outer diameter of the plastic component (see Figure 10; element 24 has a wider maximum diameter than the aperture diameter).
In regard to claim 3, Denning discloses wherein the plastic component is at least in part elastically deformable (portion 28 is made of silicon rubber; see par. [0242]).
In regard to claim 4, Denning discloses wherein the metal component is formed over the plastic component (see Figure 10).
In regard to claim 5, Denning discloses wherein the metal component (26) is swaged to clamp the plastic component (24, 28; see par. [0241]).
In regard to claim 6, Denning discloses wherein the metal component (26) and the plastic component (24, 28) are rotationally coupled to one another (rotationally coupled is interpreted as “rotatable together”; the crimp 26 ensures a secure engagement between the elements and rotational coupling), wherein the plastic component (24, 28) comprises at least one protrusion (portion of 24 extending out of the top of 26 and the portion of 28 extending out of the bottom of 26) and the metal component (26) comprises at least one cut-out (the top and bottom openings of 26), 
In regard to claim 7, Denning discloses wherein the plastic component (24, 28) comprises at least one grip feature (see Figure 10; the edges of 24, 28 gripped by 26) and the metal component (26) comprises at least one mating grip feature (the top and bottom grip portions of 26 engaging the surface portions of 24, 28), wherein the grip features are adapted and arranged for aligning the plastic component and the metal component  when the plastic component  is received by the metal component (see par. [0241]).
In regard to claim 13, Denning discloses a drug delivery device (10) comprising a button (24, 26, 28) according to claim 1 (see rejection above), wherein the device is a reusable drug delivery device (the device is capable of delivering in doses which includes multiple uses).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Denning in view of Alaze et al. (US 5,735,314; hereafter Alaze). 
Denning discloses all of the limitations recited in claim 1 but fails to expressly disclose wherein the metal component is deep drawn as is recited in claim 8.  The examiner considers this limitation to be a product-by-process which fails to structurally distinguish over the crimp over Denning.
However, Alaze discloses an analogous crimp (30) which is manufactured as a “deep-drawn metal part” (see col. 2, lines 23-24).  In view of the teaching of Alaze, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use deep-drawn metal as the material of the crimp of Denning, because it amounts to selection of a known material based on its known suitability for the purpose.
Claims 1, 4-5, 7-8, and 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over Sanofi-Aventis Deutschland GMBH (WO2015/028441; published 3/5/2015; herafter Sanofi; reference is made to US equivalent 2016/0206820) in view of Sanofi-Aventis Deutschland GMBH (WO2010/112565; herafter Sanofi 2) and further in view of Judson et al. (US 2005/0165363; hereafter Judson).
In regard to claims 1 and 13, Sanofi discloses a drug delivery device (1) comprising a button (70) according to most of claim 1, wherein the device (1) is a 
Judson discloses at paragraph [0107] that the button (352) of the injection pen (200) is manufactured of plastic.  Judson teaches at paragraph [0107] that it is known in the art of injection pen buttons to use the claimed material (plastic) to manufacture the button.  In view of the teaching of Judson, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select plastic as the specific type of material from which to manufacture the button of Sanofi, because it amounts to selection of a known material based on its known suitability for the purpose.
The modified Sanofi fails to disclose that the button (70) comprises a metal component, wherein the plastic component (modified body of 70) is at least partly received by the metal component, and wherein the metal component is configured to be manipulated by a user for setting and dispensing the dose as is recited in claims 1 and 13.
Sanofi 2 discloses an analogous dose button for a drug delivery device in which the dose button is coated with metal (in one embodiment; see page 2, lines 13-16; this embodiment would include a metal coating over a plastic inner button; the metal coating configured to be manipulated by the user by virtue of being on the button).  The metallic outer layer (1) allows the button to be milled or lathed to help provide tactile and visually identifiable features on the button to help a user distinguish the proper injection pen/medication (see page 2, line 16- page 4, line 2), (2) provides a more robust and easier to clean button (see page 2, lines 12-16; note Sanofi 2 is also reusable as is 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Sanofi and Judson with the outer metal component (metal coating) over the plastic component as taught by Sanofi 2 in order to provide a button that is configured to provide visual and tactile drug information (important for severe diabetics), is more robust and longer lasting, and easier to clean in between uses.
In regard to claim 14, the modified Sanofi teaches wherein the device (1) comprises a rotatable sleeve (62), and wherein the plastic component (body of 70) comprises at least one ratchet feature (71) arranged on an inner surface of the plastic component (body of 70), wherein the ratchet feature (71) is adapted and arranged to mechanically cooperate with the sleeve (62) during dose delivery to provide an audible feedback (see par. [0130]).
In regard to claim 15, the modified Sanofi teaches comprising a drive mechanism (40, 90), wherein the plastic component (body of 70) comprises at least one snap feature (74) adapted and arranged to mechanically cooperate with the drive mechanism of the device (1) for rotationally and / or axially coupling the button (70) and the drive mechanism (see par. [0131]-[0134]).
In regard to claim 16, the modified Sanofi teaches comprising a drive mechanism (40, 90), wherein the plastic component (body of 70) comprises at least one snap feature (74) adapted and arranged to mechanically cooperate with the drive mechanism 
In regard to claim 17, the modified Sanofi teaches comprising a drive mechanism (40, 90), wherein the plastic component (body of 70) comprises at least one snap feature (74) adapted and arranged to mechanically cooperate with the drive mechanism of the device (1) for rotationally and axially coupling the button and the drive mechanism (see par. [0131]-[0134]). 
In regard to claim 4, the modified Sanofi teaches wherein the metal component (metal coating) is formed over the plastic component (body of 70).
In regard to claim 5, the modified Sanofi teaches wherein the metal component (metal coating) is swaged to clamp the plastic component (body of 70) (product-by-process limitation- resulting structure is metal coating secured to plastic component).
In regard to claim 7, the modified Sanofi teaches wherein the plastic component (body of 70) comprises at least one grip feature (grip features on 70 shown in Figure 16) and the metal component (metal coating) comprises at least one mating grip feature (the corresponding grip features of the metal coating; coating would be over the at least one grip feature because the metal coating surrounds the plastic), wherein the grip features are adapted and arranged for aligning the plastic component and the metal component when the plastic component is received by the metal component (the metal coating would surround the plastic component thereby aligning the components).
In regard to claim 8, the modified Sanofi teaches wherein the metal component (metal coating) is deep drawn (product-by-process limitation- resulting structure is metal coating secured to plastic component).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE J STIGELL whose telephone number is (571)272-8759.  The examiner can normally be reached on M-F 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THEODORE J STIGELL/
Primary Examiner, Art Unit 3783   
THEODORE J. STIGELL
Primary Examiner
Art Unit 3783